DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In claim 1, on line 9, before each instance of “longitudinal”, delete “the” and insert --a--
In claim 14, on line 10, before each instance of “longitudinal”, delete “the” and insert --a--
Election/Restrictions
Claims 1, 3-4, 12-14 and 16-20 are allowable. 
The restriction requirement among Species A-B as set forth in the Office action mailed on 7 November, 2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 5-7, directed to nonelected species, are hereby rejoined. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
The application is in condition for allowance except for the presence of claims 8-11, nonelected with traverse. In an interview conducted on 18 March, 2022, applicant’s representative Brian Duncan authorized the cancellation of the claims. 
Allowable Subject Matter
Claims 1, 3-7, 12-14 and 16-20 are now allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach, among other features, a probe for a resectoscope or the like, the probe comprising: 
an instrument shaft; 
a probe shaft with a cylindrical part for arrangement in the instrument shaft, the probe shaft having a distal end configured to be arranged near a distal end of the instrument shaft, an effecting device at the distal end of the probe shaft; 
a sealing device having a probe channel in which the cylindrical part of the probe shaft is arranged, the sealing device movable relative to the probe shaft in a direction along a longitudinal axis of the probe shaft, which is parallel to a longitudinal axis of the probe channel, 

Whitfield et al. (USPN 5,833,696) teaches the above except for the details of the instrument shaft. Whitfield has a sealing device with a conical sealing face which could be used to seal in a hypothetical instrument shaft, however does not positively set forth such an instrument shaft, or that the sealing device is provided for such a purpose. 
There is no reason or suggestion provided in the prior art to modify the above art to have the additional features as claimed above, and the only reason to modify the references would be based on Applicant's disclosure, which is impermissible hindsight reasoning.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON B FAIRCHILD whose telephone number is (571)270-5276. The examiner can normally be reached 8:30am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/AARON B FAIRCHILD/Primary Examiner, Art Unit 3795